DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (2015/0052948) in view of Werdecker et al. (6,380,110), Oswald et al. (6,679,945) and Mangold et al. (2003/0185739).  Lehmann teaches a process for preparing a quartz body comprising providing a silicon dioxide granulate, making a glass melt out of the granulate in an oven and making a quartz glass body out of the glass melt (abstract, [0001]). Lehmann further teaches the silicon dioxide granulate is provided for by processing a silicon dioxide powder particles (“soot dust”) to obtain the silicon dioxide granulate ([0036], [0001]-[0003]), wherein the granulate has a greater particle diameter than the powder particles, since the powder particles are nanoparticles ([0002]) and the granulate are 100-400µm ([0054]). Lehmann teaches the processes used for producing the granulate includes spray granulation, which usually involve mixing with a liquid. Lehmann also teaches the silicon dioxide granulates may be undoped, thus the quartz glass body made from the melt is also undoped ([0006]).  Lehmann teaches silicon dioxide powder particles can be produced by a number of known methods including CVD and flame hydrolysis ([0002], [0021]). However, Lehmann doesn’t specify a BET surface area of the powder or a bulk density. Like Lehmann, Werdecker teaches a process for preparing a quartz body comprising providing a silicon dioxide granulate (col. 1 lines 5-10), wherein providing for a silicon dioxide granulates comprises providing a silicon dioxide powder obtained from flame hydrolysis (col. 2 lines 33-36) and processing the powder to obtain a granulate (col. 3 lines 32-38), wherein the granulate has a greater particle diameter than the powder particles (col. 2 lines 42-48).  Werdecker teaches processing of the powder to obtain a granulate by a wet granulation process comprising forming an aqueous suspension of pyrogenous SiO2 powder (which is considered a slurry) and granulating the slurry (col. 6 lines 9-18). Werdecker further teaches the silicon dioxide powder produced by a flame hydrolysis process has an average particle size of 0.2 µm (col. 3 lines 22-30), which falls within the claimed range of 100 nm-500nm, and a BET surface area of 60m2/g (col. 6 lines 11-13). Like Werdecker, Oswald similarly teaches a process for producing silicon dioxide powder by the process of flame hydrolysis, wherein the powder can typically expect to have a BET surface area of 30-60 m2/g, which overlaps with the claimed range of 20 to 40 m2/g. Oswald further teaches such powder has a tamped density of 100-160 g/l, or 0.1 -0.16 g/cm3 (abstract, col. 2 lines 3-7). However, Werdecker and Oswald don’t specify a bulk density of the silicon dioxide powder. Mangold teaches a silicon dioxide powder produce by the process of flame hydrolysis having a low BET surface area, such as 55m2/g, can expect to have a bulk density of 73g/l (0.073 g/cm3), which falls within the claimed range of 0.01-0.3g/cm3 ([0034], table 3, example 1). Although the process of Mangold produces doped silicon dioxide powder, a similar process and properties for a non-doped powder can be similarly applied and expected.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected a similar mean particle size,  BET surface area and bulk density for the silicon dioxide powder of Lehmann, as Werdecker. Oswald, and Mangold teach a similar process (flame hydrolysis) for producing the silicon dioxide powder, wherein similar properties can be expected. 
Regarding claim 17, Lehmann teaches processing the silicon dioxide powder comprises forming granules using a spray granulation or roll granulation process ([0002]), as well as granules having a spherical morphology ([0103]). Also, Werdecker teaches processing the silicon dioxide powder comprises forming granules having a spherical morphology (figure 2, col. 6 lines 15-17).
Regarding claim 20, Lehmann teaches drawing a hollow quartz glass body and making a glass tube, which is a hollow body with at least one opening ([0119], [0122]). Werdecker teaches forming a hollow cylinder which has at least one opening ([figure 1, col. 5 lines 24-44). teaching drilling a hole in the quartz glass body to form a tube, thus providing for a hollow body with an opening ([0067]). 
Regarding claim 28, Lehmann teaches drawing a quartz glass body (i.e. continuous glass strand), wherein glass tubes results from the strand, which would naturally require a forming step for forming the glass tube from the strand ([0009]). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (2015/0052948) in view of Werdecker et al. (6,380,110), Oswald et al. (6,679,945), and Mangold et al. (2003/0185739) as applied to claim 16 above, and further in view of Fabian (2006/0137401). Lehmann teaches forming glass tubes ([0122]) of undoped high purity quartz glass ([0099]), but doesn’t specify preparing a light guide. Fabian teaches quartz glass cylinders have serve to produce optical fiber preforms for optical fibers, a light guide ([0003]). Fabian teaches a method for producing a light guide comprising providing for a hollow body comprising an opening, introducing a core rod through the opening into the hollow body, thus forming a precursor, and heating the precursor and drawing an optical fiber comprising a core and a jacket ([0003], [0039]-[0040]). Such a process is also referred to as the RIC method ([0009]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the quartz glass tube of Lehmann for the production of an optical fiber preform, comprising the step of inserting a core cord into a hollow body of quartz glass, so as to produce light guides, such as optical fibers, as disclosed by Fabian.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann et al. (2015/0052948) in view of Werdecker et al. (6,380,110), Oswald et al. (6,679,945), and Mangold et al. (2003/0185739) as applied to claim 16 above, and further in view of Trommer et al. (2011/0183138) and Horiuchi et al. (6,368,175). Lehmann teaches forming glass tubes ([0122]) of undoped high purity quartz glass ([0099]), but doesn’t specify preparing an illuminant. Trommer also teaches forming a quartz glass tube ([0098]-[0099]), wherein the glass tube can be used in manufacturing processes which require high purity ([0003]). Horiuchi teaches a method for producing an illuminant, such as a discharge lamp, the process comprising providing for a hollow quartz glass body, fitting the hollow body with electrodes, and filling the hollow body with a gas (col. 1 lines 20-29). Horiuchi also teaches the hollow quartz body should be of high purity and having low OH groups, as OH groups lowers the service life of the illuminant (col. 1 lines 48-58). Trommer further teaches the hollow quartz glass body is formed under a nitrogen atmosphere, so as to create Si-N bonds, which helps minimizes OH groups in the formed hollow quartz glass body ([0073]-[0075], [0100]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have produced an illuminant comprising electrodes and gas using the hollow quartz glass body, as it is a hollow quartz glass body having high purity and little OH groups, which helps extend the life of the illuminant.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-20 and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 37, 41, 42, 45, 47 and 49 of copending Application No. 16/062,387 in view of Werdecker et al. (6,380,110). Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising spherical granules by processing silicon dioxide powder that has a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area with overlapping ranges from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and aluminum contents, and the same particle size distribution, as well as forming a slurry.  Both further recites making a light guide, illuminant, and a formed body by the method. Both also recite processing the granulate by forming a slurry from silica powder and granulating the slurry, however the copending application does not recite an average particle size for the powder. Werdecker teaches processing of the powder to obtain a granulate by a wet granulation process comprising forming an aqueous suspension of pyrogenous SiO2 powder (which is considered a slurry) and granulating the slurry (col. 6 lines 9-18). Werdecker further teaches the silicon dioxide powder produced by a flame hydrolysis process has an average particle size of 0.2 µm (col. 3 lines 22-30). Since the copending applications recites pyrogenic silica, then it would be obvious to one of ordinary skill in the art at the time of the invention to expect a similar particle size for the pyrogenic silica powder of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 18-20, and 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, and 12-16 of US Patent No. 11,492,285 in view of Werdecker et al. (6,380,110). Although the claims at issue are not identical, they are not patentably distinct from each other because both similar recites a process for preparing a quartz body comprising providing a silicon dioxide granulate comprising processing silicon dioxide powder that a smaller particle diameter than the granulate, making a glass melt out of the granulate and a quartz body out of the melt.  Both also recites the powder comprises a BET surface area in a range from 20 to 60 m2/g, bulk density in a range from 0.01 to 0.3 g/cm3, the same carbon, chlorine, and aluminum contents, and the same particle size distribution, as well as forming a slurry. Both also recite processing the granulate by forming a slurry from silica powder and granulating the slurry, however the copending application does not recite an average particle size for the powder. Werdecker teaches processing of the powder to obtain a granulate by a wet granulation process comprising forming an aqueous suspension of pyrogenous SiO2 powder (which is considered a slurry) and granulating the slurry (col. 6 lines 9-18). Werdecker further teaches the silicon dioxide powder produced by a flame hydrolysis process has an average particle size of 0.2 µm (col. 3 lines 22-30). Since the copending applications recites silica powders having the same BET surface area, and Werdecker teaches the powder has a BET surface area of 60m2/g (col. 6 lines 11-13), then it would be obvious to one of ordinary skill in the art at the time of the invention to expect a similar particle size for the pyrogenic silica powder of the copending application. Also, since the silicon dioxide granulate comprises just silicon dioxide powder, it is also considered non-doped, resulting in a non-doped quartz body. Both further recites making a light guide, illuminant, and a formed body by the method. Both further recites making a light guide, illuminant, and a formed body by the method. 
Response to Arguments
Applicant’s arguments, filed September 3, 2021, with respect to rejection of claim 16 under Lehmann, Werdecker, and Mangold have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oswald.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741